DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In light of applicant’s amendment of the specification dated 2/23/22 changing the status of instant application from a continuation to the continuation-in-part, the priority dates assigned to the claims are as follows: Claims 1, 3, 4, 5, 7, 9, 10 and 11 have the date with the priority benefit of case 14/631375 of 2/25/15 with the priority benefit date of 2/25/14 of provisional 61/944167 as applicable.
Claims 2,6 and 8 are assigned the date of 7/20/2020, which is the fling date of instant application. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 6 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claims 2, 6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Specification and drawings of instant application make no mention of the following limitations of claims 2, 6 and 8: “wherein communication link comprises one or more of optical components, electrical components, and opto-electronic components to implement a radio over fiber communication link” “wherein the communication link includes electrical-to-optical conversion, an optical link, and optical-to-electrical conversion” and “wherein the transmitter is a base station comprising …electrical to optical conversion, optical link, optical-to- electrical conversion”. The specification is not enabling as to how these optical components in either the communication link (as per claims 2 and 6) or the transmitter (as per claim 8) are incorporated into the disclosed system of Fig. 2 and its corresponding method. The specification is silent and not enabled as to how one of ordinary skill in the art can make and/or use the full scope of the claimed inventions of claims 2, 6 and 8 without undue experimentation:
The broad recitation, in the claims only, of well-known components such as “optical components, electrical components, and opto-electronic components to implement a radio over fiber communication link” does not provide one of ordinary skill in the art any details as to how these well-known components are placed in the claimed invention to enable the invention to be functional. 
The nature of the claimed invention relates to compensating for distortions in a communication link and the instant specification only focuses on how this is done for communication using antennas over a wireless channel and it is unclear how the optical components work along with the wireless to arrive at claimed invention. There is no disclosure as to how the said optical limitations of claims 2, 6 and 8 interact with the antennas/ wireless channel and the process of the distortion compensation.
 Prior art search discloses a variety of ways to implement radio over fiber in a transmitter/communication link; see Gupta et al. US 20090232191 A1, Lozhkin (US 20170093495 A1) and Sasaki (US 7127176 B2). Although this cited prior art reads on said broad limitations of claims 2, 6 and 8, the state of the prior art does not shed light on what applicant’s exact claimed invention is.
Although one of ordinary skill in the art would recognize the well-known optical components in claims 2, 6 and 8, given the lack of details in the specification regarding the placement of said optical components and their correlation to the claimed antennas and distortion compensation, one of ordinary skill in the art would not be able to make or use the whole invention of claims 2, 6 and 8 without undue experimentation. Given the varied state of prior art and the complete lack of description in the specification, one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, thus there is lack of predictability in the art. 
As mentioned before, there is no direction provided by the inventor regarding these optical limitations.
There are no working examples. The mention of wired links in a broad generic manner in the specification does not demonstrate how the antennas and the optical components (not disclosed in the specification) connect nor does it cover the technology involved to make an optical link operational. Technology using fiber optic link is not anticipated by the mention of “wired links” since fiber optic communication is a field of its own requiring variety of technical considerations for proper conversion of a signal for use in a fiber optic link, as disclosed in the prior art mentioned in section iii) above. 
All the above factors render the amount of experimentation needed to make or use claimed invention of claims 2, 6 and 8 burdensome. 
Thus, claims 2, 6 and 8 are rejected as failing to comply with the enablement requirement. It is pointed out that any detailed additions to specification/drawing might result in a new matter rejection. Further, a mere addition of the claim language to the specification will not overcome the enablement rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ghannouchi et al. (US 9461675 B2), hereinafter, Ghannouchi, in view of Gupta et al. (US 20090232191), hereinafter, Gupta.

	Regarding claim 2:
	Ghannouchi discloses a method for distortion compensation in a communication link comprising: 
obtaining statistical information of a transmitted signal from one or more transmitters (See Fig. 2, Column 4, line 52- column 5, line 17; distribution function is claimed statistical information);
 receiving the transmitted signal at one or more receivers (See Fig. 2, Column 4, line 52- column 5, line 17); 
obtaining statistical information of a received signal at one or more receivers (Column 4, line 52- column 5, line 17; distribution function is claimed statistical information); 
comparing statistical information of the received signal to the statistical information of the transmitted signal prior to transmission (Column 4, line 52- column 5, line 17, distribution functions are compared); and 
using results of the comparison, at one or more receivers, to post-compensate for non- linear distortions in the communication link (Column 4, line 52- column 5, line 17).
	Thus, Ghannouchi discloses all limitations of claim 2 above, but fails to explicitly disclose wherein communication link comprises one or more of optical components, electrical components, and opto-electronic components to implement a radio over fiber communication link.	
	However, Gupta discloses a method wherein communication link comprises one or more of optical components, electrical components, and opto-electronic components to implement a radio over fiber communication link (Fig. 2, units 35, 37, 43 and 45 are claimed optical components, electrical components, and opto-electronic components that implement optical links 36 and 44 which are claimed radio over fiber communication link; see paragraphs [0024], [0026], [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ghannouchi to have a communication link comprising one or more of optical components, electrical components, and opto-electronic components to implement a radio over fiber communication link as disclosed by Gupta. It would have been obvious because the using the optical communication disclosed by Gupta allows for a high-speed digital processing without practical performance limitations (Paragraphs [0026], [0027]).

Regarding claim 6:
Ghannouchi discloses a network element in a communication link comprising: 
an antenna; a receiver coupled to the antenna for receiving transmissions from a transmitter over a wireless channel (See Fig. 2, Column 4, line 52- column 5, line 17), wherein the receiver is configured to:
 obtain statistical information of transmitted signals from one or more transmitters (Column 4, line 52- column 5, line 17; distribution function is claimed statistical information);
obtain statistical information of a received signal at one or more receivers (Column 4, line 52- column 5, line 17; distribution function is claimed statistical information);; 
compare statistical information of the received signal to the statistical information of the transmitted signal prior to transmission by the transmitter (Column 4, line 52- column 5, line 17; distribution functions are compared);; and 
using results of the comparison, at one or more receivers, to post-compensate for non-linear distortions in the communication link (Column 4, line 52- column 5, line 17); 
wherein the communication link is an uplink (Column 9, lines 27-30);
the receiver comprising: one or more receiver antennas for receiving the transmissions (Column 10, lines 36-44);
Thus, Ghannouchi discloses all limitations of claim 6 above, but fails to explicitly disclose the network element wherein the communication link includes electrical-to-optical conversion, an optical link, and optical-to-electrical conversion. 
However, Gupta discloses a method wherein communication link includes electrical-to-optical conversion, an optical link, and optical-to-electrical conversion (Fig. 2, units 43 and 45 perform claimed electrical-to-optical conversion, optical-to-electrical conversion and optical link 44 is claimed optical link; see paragraphs [0107]; the units 43, 45 and link 44 and in the uplink communication link since they process a signal received on the uplink).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ghannouchi to have a communication link that includes electrical-to-optical conversion, an optical link, and optical-to-electrical conversion as disclosed by Gupta. It would have been obvious because the using the optical communication disclosed by Gupta allows for a high-speed digital processing without practical performance limitations (Paragraphs [0026], [0027]).

	Regarding claim 8:
Ghannouchi discloses a network element in a communication link comprising: 
an antenna; a receiver coupled to the antenna for receiving transmissions from a transmitter over a wireless channel (See Fig. 2, Column 4, line 52- column 5, line 17), wherein the receiver is configured to:
 obtain statistical information of transmitted signals from one or more transmitters (Column 4, line 52- column 5, line 17; distribution function is claimed statistical information); 
obtain statistical information of a received signal at one or more receivers (Column 4, line 52- column 5, line 17; distribution function is claimed statistical information); 
compare statistical information of the received signal to the statistical information of the transmitted signal prior to transmission by the transmitter (Column 4, line 52- column 5, line 17; distribution functions are compared); and 
using results of the comparison, at one or more receivers, to post-compensate for non-linear distortions in the communication link (Column 4, line 52- column 5, line 17); 
wherein the communication link is a downlink (Column 9, lines 27-30); 
wherein the transmitter is a base station (Column 10, line 45- column 11, line 11) comprising a signal generation (Column 8, lines 1-3, an RF front-end connected to one or more transmitting antennas (Column 4, line 52- column 5, line 17).
Thus, Ghannouchi discloses all limitations of claim 8 above, but fails to explicitly disclose transmitter comprising electrical to optical conversion, optical link, optical-to- electrical conversion.
.	However, Gupta discloses transmitter comprising electrical to optical conversion, optical link, optical-to- electrical conversion (Fig. 2, units 35, 37, 43 claimed electrical to optical conversion, optical link, optical-to- electrical conversion; see paragraphs [0024], [0026], [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ghannouchi to have transmitter comprising electrical to optical conversion, optical link, optical-to- electrical conversion as disclosed by Gupta. It would have been obvious because the using the optical communication disclosed by Gupta allows for a high-speed digital processing without practical performance limitations (Paragraphs [0026], [0027]).

Allowable Subject Matter
Claims 1, 3, 4, 5, 7,9, 10 and 11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561. The examiner can normally be reached M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637